Citation Nr: 1047888	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  07-13 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable rating for a bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1963 to October 
1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the RO in 
Indianapolis, Indiana, which continued the noncompensable rating 
for the Veteran's bilateral hearing loss disability.

In April 2007 the Veteran requested to testify at a local RO 
hearing before a Hearing Officer.  However, the Veteran 
subsequently cancelled that request in a January 2008 statement. 

In his October 2006 notice of disagreement (NOD), the 
Veteran stated that his esophageal web and tube had been 
destroyed secondary to complications from his service-
connected otitis media.  The Agency of Original 
Jurisdiction (AOJ) should clarify whether the Veteran 
wishes to proceed with a claim for service connection on a 
secondary basis for problems of the esophagus.  As this 
issue has not yet been adjudicated by the AOJ, the Board 
does not have jurisdiction over it and it is referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims entitlement to a compensable rating for his 
service-connected bilateral hearing loss disability.  For the 
following reasons, the Board finds that further development is 
warranted before this claim can be properly adjudicated.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a 
duty to assist the veteran in the development of the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The 
duty to assist includes conducting a thorough and contemporaneous 
examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  Where the evidence of record does not reflect the 
current state of the veteran's disability, a new VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2010).

In a 2010 brief, the Veteran contended through his representative 
that his hearing was worse.  The representative argued that the 
claim should be remanded for a new examination to assess the 
severity of the Veteran's bilateral hearing loss disability.  As 
it has been almost three years since the last VA audiological 
examination was conducted in February 2008, the Board agrees and 
therefore remands this claim for a new VA audiological 
examination to assess the current state of the Veteran's hearing 
loss.  See id.  

On remand, the AOJ should also take this opportunity to obtain 
the Veteran's current VA treatment records pertaining to his 
hearing problems. 

Accordingly, the case is REMANDED for the following actions:


1.  The AOJ should obtain the Veteran's 
current VA treatment records pertaining to 
his bilateral hearing loss disability. 

2.  The AOJ should schedule the Veteran for a 
VA audiological examination to assess the 
current severity of his bilateral hearing 
loss disability.  The entire claims file and 
a copy of this REMAND must be provided to the 
examiner prior to the examination.  The 
examiner must indicate in the examination 
report that the evidence in the claims file 
has been reviewed. 

The examiner should conduct all indicated 
tests and studies, to include a puretone 
threshold test and a speech discrimination 
test using the Maryland CNC wordlist.  
Moreover, the examiner should also address 
any functional impairment caused by the 
Veteran's hearing loss disability. 

3.  After the above development is completed, 
and any other development that may be 
warranted based on additional information 
received, the AOJ should readjudicate the 
claim on the merits.  If the benefits sought 
are not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



